IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

COLON H. RUSSELL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D13-4360

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 8, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Colon H. Russell, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

THOMAS, MARSTILLER, and MAKAR, JJ., CONCUR.